DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/29/2021, pages 7-13, regarding claims 1-16, but pertaining particularly to independent claim 1, have been fully considered but they are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references according to 37 CFR 1.111(b). It is unclear what Applicant’s remarks specifically point to as the supposed errors in the Action. For example, not using direct language such as: “Grinstead or Yildiz fails to teach X X X . . .” makes remarks unclear. As best understood, however, the contention seems to be regarding the last clause/limitation of claim 1. The recitation as follows is an attempt to clarify the rejection in claim 1. 
Paragraph 0060 of Grinstead was cited in support of said limitation because it discloses most if not all the features as claimed: wherein the first magnetic field (emanating from portion 30a, which is comprised by portion 26) and the second emanating from portion 32, which comprises the “tooth at center”) [and] comprise an aligned orientation (“suitable alignment lead-in” see par 0060), generate a clockwise restoring torque responsive to rotation in a first rotational direction from the aligned orientation (this limitation is read upon by Grinstead disclosing said magnetic field structure also comprising a clutch with “bidirectional uniform torque properties” providing “resistance to motion” in one direction, when first housing faces or faces away from second housing, and generate a counterclockwise restoring torque responsive to rotation in a second, opposite rotational direction from the aligned orientation (same but opposite effect is considered to occur for the counterclockwise direction).
The claim in its current form does not clearly distinguish from the prior art. Applicant is encouraged to particularize the features of the claim that make it distinct, perhaps similarly to newly amended language included in claim 17 i.e. “gravity related torque.”
Note the amendment to independent claim 17 has overcome the prior art, accordingly, the previous rejection of claims 17-20 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinstead 2015/0378399 in view of Yildiz 10,592,051.
Regarding claim 1, Grinstead in view of Yildiz discloses a system (Fig 2) comprising: a first housing (12) that comprises a processor and memory accessible to the processor (par 0047); a second housing (14a); a hinge assembly (26, 32 Fig 2) that rotatably couples the first housing and the second housing (Fig 1a, 1b), wherein the hinge assembly comprises permanent magnets that generate a first magnetic field (emanating from 30a Fig 2) and a second magnetic field (emanating from 36) orientable with respect to each other via rotation of the second housing with respect to the first housing (Figs 1c, 2), wherein the first magnetic field and the second magnetic field comprise an aligned orientation (Fig 2), generate a clockwise restoring torque responsive to rotation in a first rotational direction from the aligned orientation, and generate a counterclockwise restoring torque responsive to rotation in a second, opposite (see par 0060 about “bidirectional uniform torque”).
Grinstead substantially discloses the claimed invention except the display comprised in the second housing, Yildiz however teaches a display comprised in a second housing (Fig 6c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second housing of Grinstead to include a display operatively coupled to the processor, as taught by, Yildiz in order to increase the viewable surface area for user, thereby increasing productivity and efficiency alike when the device is used.
Regarding claim 2, Grinstead in view of Yildiz discloses the system of claim 1, Grinstead teaches wherein the aligned orientation corresponds to an angle of approximately 90 degrees between the first housing and the second housing (Fig 1b).
Regarding claim 3, Grinstead in view of Yildiz discloses the system of claim 1, Grinstead teaches wherein, for an angle less than approximately 90 degrees, the first magnetic field and the second magnetic field generate a clockwise or counterclockwise restoring torque and wherein, for an angle greater than approximately 90 degrees, the first magnetic field and the second magnetic field generate a counterclockwise or a clockwise restoring torque, respectively (see par 0060 about “retention” “position hold”).
Regarding claim 4, Grinstead in view of Yildiz discloses the system of claim 1, Grinstead teaches wherein the first rotational direction is in a range of rotational angles that are greater than 90 degrees and less than 180 degrees and wherein the second, opposite rotational direction is in a range of rotational angles that are less than 90 degrees and greater than O degrees (as depicted Fig 1a, 1b).
Regarding claim 5, Grinstead in view of Yildiz discloses the system of claim 1, Grinstead teaches wherein the first magnetic field comprises a north pole and a south pole, wherein the second magnetic field comprises a north pole and a south pole, and wherein the clockwise restoring torque and the counterclockwise restoring torque approximate at least a portion of a sine function with respect to a range of rotational angles that comprise an angle of the aligned orientation (last sentence par 0033).
Regarding claim 6, Grinstead in view of Yildiz discloses the system of claim 1, Grinstead teaches wherein the permanent magnets comprise a rotational part that generates the first magnetic field and a stationary part that generates the second magnetic field (Fig 2).
Regarding claim 7, Grinstead in view of Yildiz discloses the system of claim 6, Grinstead teaches wherein the rotational part and the stationary part are aligned along a common axis (Fig 2).
Regarding claim 8, Grinstead in view of Yildiz discloses the system of claim 1, Grinstead teaches wherein the hinge assembly comprises one or more friction elements (teeth as depicted Fig 2).
Regarding claim 9, Grinstead in view of Yildiz discloses the system of claim 1, Grinstead teaches comprising a friction hinge assembly (as depicted Fig 2).
Regarding claim 10, Grinstead in view of Yildiz discloses the system of claim 1, Grinstead teaches wherein the hinge assembly comprises a first permanent magnet hinge assembly and further comprising a second permanent magnet hinge assembly (30a, 30b).
Regarding claims 11 and 14, Grinstead in view of Yildiz discloses the system of claim 1, except wherein the second housing comprises a mass m2 and a center of mass disposed a distance L2 from the hinge assembly, and wherein a maximum value of the clockwise restoring torque is greater than a gravity related torque rri2*|-2*g of the second housing about the hinge assembly, where g is the acceleration of gravity.
Official Notice is taken that it is well known in the art to formulate any equation as desired to achieve a preferred mass, distance or torque gravity of the hinge within the system for purposes of reducing effort to close/open the device by a user, thereby improving reliability and functionality.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mass, distance or torque gravity of the device as claimed, since such a modification would have involved a mere change in the metric or formula of a component. A change in formula is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ237 (CCPA1955).
Regarding claims 12 and 15, Grinstead in view of Yildiz discloses the system of claims 11 and 14 respectively, comprising one or more friction elements that hinder movement of the second housing (teeth of Fig 2), except by the maximum
value of the clockwise restoring torque being greater than gravity related torque m2*L2*g of the second housing about the hinge assembly.
Official Notice is taken that it is well known in the art to formulate any equation as desired to achieve a preferred mass, distance or torque gravity of the hinge within the system for purposes of reducing effort to close/open the device by a user, thereby improving reliability and functionality.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mass, distance or torque gravity of the device as claimed, since such a modification would have involved a mere change in the metric or formula of a component. A change in formula is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ237 (CCPA1955).
Regarding claims 13 and 16, Grinstead in view of Yildiz discloses the system of claims 12 and 15 respectively, wherein the one or more friction elements comprise at least one ring disposed about an axle (30a, 30b Fig 2).

Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject
matter:
The specific teaching of claim 17, i.e. “a counterclockwise restoring torque that counteracts a gravity related torque of the display housing about the hinge assembly responsive to rotation in a second, opposite rotational direction from the aligned orientation,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 18-20 depend, either directly or indirectly, from claim 17 and are therefore allowed for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                     February 26, 2022